Case: 21-60610     Document: 00516402967       Page: 1    Date Filed: 07/21/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 21, 2022
                                No. 21-60610
                              Summary Calendar                        Lyle W. Cayce
                                                                           Clerk

   Tomasa Yamileth Masin-Ventura,

                                                                    Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                           Agency No. A099 530 443


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:
         Tomasa Yamileth Masin-Ventura, a native and citizen of El Salvador,
   was ordered to be removed from the United States in absentia on June 23,
   2006. On August 26, 2019, Masin-Ventura, represented by counsel, filed a
   motion to reopen the removal proceedings and rescind the in-absentia
   removal order. The immigration judge (“IJ”) denied that motion, and the
   Board of Immigration Appeals (“BIA”) affirmed. Masin-Ventura petitions
   this court to review that affirmance, arguing that the BIA erred in
   determining that she was not entitled to equitable tolling of the statutory
Case: 21-60610      Document: 00516402967           Page: 2   Date Filed: 07/21/2022




                                     No. 21-60610


   deadline for filing a motion to reopen because, although she had shown
   exceptional circumstances, she had not shown that she had pursued her
   rights diligently. We DENY the petition.
          This court has authority to review only the final decision of the BIA
   unless the underlying decision of the IJ influenced the BIA’s decision. Wang
   v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). In Masin-Ventura’s case, the
   BIA affirmed the findings and conclusions of the IJ; therefore, this court
   reviews both decisions. See id.
          “This [c]ourt reviews the denial of a motion to reopen under a highly
   deferential abuse-of-discretion standard.” Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014) (internal quotation marks and citation
   omitted). The BIA’s legal conclusions are reviewed de novo. Orellana-
   Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012). The court reviews the
   BIA’s factual findings for substantial evidence, and it will not disturb such
   findings unless the evidence compels a contrary conclusion. Id. at 517-18.
          Masin-Ventura insists that she acted with reasonable diligence given
   the extraordinary circumstances of her case. Specifically, she claims that she
   was “forced into an abusive marriage where her free will was dominated by
   her assailant,” and that her assailant prevented her from obtaining
   information about her immigration status and the 2006 removal proceedings.
   She argues that, given those circumstances, the BIA erred in finding that she
   did not pursue her rights diligently.
          Although the BIA acknowledged Masin-Ventura’s claim that her
   abusive ex-partner had prevented her from pursuing her immigration case, it
   agreed with the IJ that she had not pursued her rights with reasonable
   diligence. As the IJ noted, Masin-Ventura did not state when the abusive
   relationship ended, nor did she identify when she learned of the in-absentia
   removal order or what steps she took following that discovery. See Flores-




                                           2
Case: 21-60610      Document: 00516402967           Page: 3   Date Filed: 07/21/2022




                                     No. 21-60610


   Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020) (upholding BIA’s denial of
   equitable tolling where there was a “lack of meaningful evidence regarding
   the steps [petitioner] took to preserve his rights” over a period of three
   years), cert. denied sub nom. Flores-Moreno v. Rosen, 141 S. Ct. 1238 (2021).
          We cannot find an abuse of discretion on this record. Even accepting
   arguendo that Masin-Ventura was prevented from participating in the 2006
   proceedings or seeking that they be reopened by her abusive partner, and that
   she was traumatized and unable to seek legal help for some time after
   escaping the abuse, Masin-Ventura admits that she obtained legal
   representation—from the very same lawyer representing her here—more
   than two years before filing her motion to reopen the removal proceedings.
   We cannot conclude that the BIA abused its discretion in finding that Masin-
   Ventura failed to act with reasonable diligence in pursuing her rights.
          We note, however, that Masin-Ventura and her counsel were aware of
   her 2006 in-absentia proceedings as early as May 28, 2017, when they
   received a response to her Freedom of Information Act request. According
   to Masin-Ventura, she “immediately ask[ed] counsel for advice [o]n how to
   proceed with her immigration proceedings.” There is no explanation for the
   subsequent two-year delay in filing her motion. If the delay was her attorney’s
   fault, then that is serious indeed. It may have cost Masin-Ventura her chance
   for relief. “A lawyer shall act with reasonable diligence and promptness in
   representing a client,” Model Rules of Prof’l Conduct r. 1.3 (Am.
   Bar Ass’n 2021), and “[p]erhaps no professional shortcoming is more
   widely resented than procrastination” because “[a] client’s interests often
   can be adversely affected by the passage of time.” Id. at r. 1.3 cmt. 3. While
   the record in this case does not contain sufficient information to judge
   whether Masin-Ventura or her lawyer was the cause of the delay, we have at
   times noted that the representation of clients in certain immigration cases
   falls short of the standards we expect of the legal profession. See, e.g.,



                                          3
Case: 21-60610      Document: 00516402967        Page: 4   Date Filed: 07/21/2022




                                  No. 21-60610


   Vasquez-De Martinez v. Garland, 34 F.4th 412, 414–15 (5th Cir. 2022). These
   clients deserve better.
          The petition for review is DENIED.




                                       4